The opinion of the Court was delivered by
Lowries, J. —
The framer of the law of 5th May, 1841, P. L. 445, perhaps intended to assail the doctrine of Seitzinger v. Ridgway, 9 Watts 496; but it was substantially vindicated by the legislature by the Act of 21st April, 1846, and fully reinstated by the repeal of the law of 1841, by the Acts of 30th April and 8th of May, 1850, § 13, P. L. 716.
The principle of Seitzinger v. Ridgway is, that one trial and judgment, in an ejectment to enforce or rescind a contract for the sale of land, is conclusive of the rights of the parties. The efficacy of the proceeding is in the judgment, and not in the mode of arriving at it.
The first award and judgment in this case was before the law of 1841, and of course was conclusive, and no new suit was needed. But the defendant died before execution, and a new ejectment was brought against his heirs, after the final repeal of the law of 1841, and an award was rendered against them on the ground that the consideration of the sale was not yet paid; and, very properly, no time was given for the payment, for they had had their day of grace in the first action.
The second award and judgment, as well as the first, is governed by the doctrine referred to, and the purchaser cannot reopen the controversy in another action.
Judgment affirmed.